Citation Nr: 1243846	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  12-14 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran (the Veteran), who had active service from December 1942 to January 1946.  The Veteran died in March 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the RO in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On a VA Form 21-4138 received in July 2012, the appellant requested a BVA hearing at a local VA office before a Veterans Law Judge.  The appellant's request for such a hearing has not been withdrawn.

Since such hearings are scheduled by the RO, the case is REMANDED for the following action: 

Schedule a Board hearing at the RO in accordance with the docket number of this appeal.  The appellant should be notified of the time and place to report for the scheduled hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


